Citation Nr: 1003829	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-06 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, claimed as post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 
1971.  His service personnel and treatment records also 
indicated additional military service from March 1977 to 
January 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought 
on appeal.  

In December 2007, the Veteran presented testimony at a 
personal hearing conducted at the St. Petersburg RO before 
Kathleen K. Gallagher, a Veterans Law Judge (VLJ) who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of this personal 
hearing is in the Veteran's claims folder.

In an October 2008 decision, the Board denied the claim for 
entitlement to service connection for PTSD.  Subsequently, 
the Veteran appealed the Board's decision to the Court and in 
an Order dated in September 2009, the Court ordered that the 
joint motion for remand (Joint Motion) be granted and 
remanded the Board's decision for proceedings consistent with 
the Joint Motion filed in this case.  Accordingly, the appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In November 2005, the Veteran filed a claim for service 
connection for PTSD.  VA treatment records dated in 2005 
reflect diagnoses of PTSD.  In May 2006, the Veteran 
underwent a VA examination in connection with his claim.  
When asked by the examiner to identify his alleged PTSD 
stressors, the Veteran made vague assertions of being exposed 
to chemicals and diseases when he was in Korea, but denied 
being in actual combat.  The examiner concluded that the 
Veteran did not meet the criteria for PTSD but a more 
appropriate diagnosis was delusional disorder, persecutory 
type.  

In February 2009, the Court issued a decision in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), that has a direct bearing on 
this case.  In Clemons, a claim for service connection for 
PTSD was adjudicated by VA.  However, the record contained 
diagnoses of other psychiatric disorders to include anxiety 
disorder, not otherwise specified (NOS) and schizoid 
disorder.  VA denied the claim because the Veteran did not 
have a diagnosis of PTSD.

The Court held that, although the Veteran identified PTSD as 
his claim, the claim could not be limited only to that 
diagnosis.  The Veteran's claim must be considered a claim 
for any mental disability that may reasonably be encompassed 
by factors such as the Veteran's description of the claim, 
the symptoms described, and the information submitted or 
developed in support of the claim.  Id. at 5.

The medical evidence shows in this case that the Veteran has 
been variously diagnosed with paranoid schizophrenia, PTSD, 
delusional disorder, and depression.  (The Board notes that 
the Veteran was denied service connection for paranoid 
schizophrenia in a July 2003 rating decision which he did not 
appeal).  In light of the Court's holding in Clemons, the 
case must be remanded for further development.  

As the claim on appeal has been expanded to encompass a more 
general claim for an acquired psychiatric disorder, a review 
of the evidence of record indicates that there may be 
outstanding VA and private treatment records that pertain to 
the Veteran's claim.  In this regard, in a January 1982 Form 
21-527, the Veteran stated that he was treated at the VAMC in 
Lake City, Florida in December 1981 for a mental condition.  
A June 2005 VA treatment entry also indicates that the 
Veteran was treated at the Lake City VAMC in 1981 and was 
hospitalized for two days.  The Board notes that VA records 
are considered part of the record on appeal since they are 
within VA's constructive possession.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  As there appear to be outstanding 
VA treatment records that pertain to the issue in this case, 
a remand is necessary to obtain them.

During his December 2007 hearing, the Veteran testified that 
he sought psychiatric treatment in 1978 or 1979 from Dr. D at 
the T.M.H.  A review of the evidence of record reflects that 
treatment records from T.M.R.M.C. (which is now T.M.H.) dated 
in 1981 and 1982 have been associated with the claims file.  
However, because the Veteran has now identified records that 
predated these records and the claim is already being 
remanded for VA treatment records, the Board will afford the 
Veteran an opportunity to submit a release to obtain any 
additional treatment records from T.M.H.  38 C.F.R. 
§ 3.159(c)(1).

Additionally, as noted in the introduction, it appears that 
the Veteran had a second period of service from March 1977 to 
January 1978.  However, no DD Form 214 has been associated 
with the claims file for his period of service.  A January 
1978 examination indicated that the Veteran was separated 
from service pursuant to Chapter 14.  However, there is no 
additional evidence pertaining to the circumstances 
surrounding his separation.  Due to the nature of the 
Veteran's claim, i.e. that he is asserting that he began 
experiencing symptoms associated with an acquired psychiatric 
disability shortly after his separation from service, the 
Board finds that the service personnel records from his 
second period of service should be associated with the claims 
file.  

Further, because the Veteran is asserting that he began 
experiencing symptomatology which he associates as being 
related to his claim for an acquired psychiatric disorder 
shortly after his separation from service, the Board finds 
that the Veteran should be afforded another VA examination in 
connection with his claim.  38 C.F.R. § 3.159(c)(4).  

Lastly, in an April 1998 claim for non-service connected 
pension, the Veteran stated that he began receiving 
disability benefits from the Social Security Administration 
(SSA) in 1981.  The Veteran was granted non-service connected 
pension for paranoid schizophrenia in connection with that 
claim.  The U.S. Court of Appeals for Veterans Claims has 
held that, where VA has notice that a veteran is receiving 
disability benefits from the SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Under 
the circumstances presented here, the RO should request the 
Veteran's SSA medical records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the Veteran's 
VA treatment records from the VAMC in Lake 
City, Florida, from approximately 1978 to 
1982.  

2.  After obtaining any necessary release 
from the Veteran, attempts should be made 
to obtain private treatment records from 
the T.M.H. dated from 1978-1981 as 
identified by the Veteran during his 
December 2007 hearing.  The Board notes 
that initials for the private treatment 
facility T.M.H. are being used to protect 
the identity of the Veteran.  However, on 
any correspondence sent to the Veteran, 
the full name of the facility should be 
used to aid the Veteran in identifying the 
facility.

3.  Obtain any records from the SSA 
pertaining to the Veteran's disability 
benefits which he asserts he began 
receiving in 1981.  

4.  Obtain the Veteran's service personnel 
records pertaining to his second period of 
service from March 1977 to January 1978.  
The Board is particularly interested in 
obtaining records pertaining to the 
circumstances of his separation and 
Chapter 14 discharge.  

5.  Thereafter, schedule the Veteran for a 
VA examination to evaluate his claim for 
service connection for an acquired 
psychiatric disorder.  A copy of the 
claims folder and this REMAND must be made 
available to the examiner in conjunction 
with the examination.  The examination 
report must include responses to the each 
of the following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, VA treatment reports, 
the examiner should render any relevant 
diagnoses pertaining to the claim for an 
acquired psychiatric disorder.  

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current acquired psychiatric 
disorder is causally or etiologically 
related to his military service (August 
1969 to March 1971; March 1977 to January 
1978) or any incident therein as opposed to 
its being more likely due to some other 
factor or factors.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

6.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


